Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 1 of 12




                    Exhibit A
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 2 of 12




                                 EXHIBIT A
                    DETAILED TIMEKEEPING (BY TIMEKEEPER)

   ATTORNEY AND PARALEGAL TIME FOR 30(b)(6) SANCTIONS LITIGATION


Robert Braun (Partner/In-House Counsel)

    Date        Hours                                      Narrative
 2/17/2021       0.25      Call with Kit Pierson regarding potential sanctions motion
Total Hours: 0.25
Hourly Rate: $645
Total Fees: $161.25

Robert Cobbs (Associate)

    Date       Hours                                        Narrative
 2/14/2021      0.25       Exchanging emails with case team regarding EMOI 30(b)(6) deposition
 2/15/2021      0.25       Call with case team regarding EMOI 30(b)(6) deposition and potential
                           sanctions motion.
 3/9/2021       0.25       Meet and confer regarding sanctions motion; call with Kit Pierson
                           regarding the same; legal research.
 3/10/2021      2.50       Review opening sanctions motion and opposition; calls with Kit Pierson
                           regarding reply strategy.
 3/11/2021      1.00       Review EMOI 30(b)(6) deposition synopsis; send email to Kit Pierson
                           regarding the same.
 3/16/2021      1.25       Review draft sanctions reply/opposition.
 3/17/2021     11.50       Edit draft sanction reply/opposition.
 3/18/2021     0.50        Discuss sanctions motion with Kit Pierson; exchanging emails re same.
 3/19/2021     3.75        Editing sanctions reply draft; calls Kit Pierson regarding the same.
 3/22/2021     1.25        Review edits to sanctions reply, emails regarding filing.
 3/22/2021     2.00        Review edits to sanctions motion.
 3/23/2021      2.25       Review final drafts of sanctions reply and supervise filing.
 3/31/2021     0.75        Review sanctions reply.
 4/26/2021     1.25        Review sanctions opinion, order, and appendix.
 5/7/2021      1.50        Review responses to show cause order and exhibits; discuss with Kit
                           Pierson
 5/9/2021        7.25      Response to show cause: research and draft legal sections
 5/10/2021       0.25      Review response regarding order to show cause.
Total Hours: 37.75
Hourly Rate: $605
Total Fees: $22,838.75
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 3 of 12




Jennifer Davidson (Law Fellow)

    Date       Hours                                     Narrative
 2/16/2021      6.00     Researching procedural and substantive questions pertaining to 30(b)(6)
                         deposition in preparation of sanctions motion
 2/17/2021      3.25     Researching procedural and substantive questions pertaining to 30(b)(6)
                         deposition in preparation of sanctions motion
Total Hours: 9.25
Hourly Rate: $395
Total Fees: $3,653.75

Agnieszka M. Fryszman (Partner)

    Date       Hours                                      Narrative
 2/15/2021      1.25     Corresponding and discussing with Kit Pierson the conduct of EMOI depo
                         and sanctions. Review transcript and Defendants' exhibit
 2/18/2021      0.50     Telephone conference with Kit Pierson regarding possible sanctions
                         motion
 2/18/2021      0.25     Reviewing Kit Pierson's draft letter regarding sanctions
 2/20/2021      0.25     Exchanging correspondence and discussing with Kit Pierson about
                         upcoming meet and confer, reviewing draft letter
 2/21/2021      1.00     Reviewing Kit Pierson's draft sanctions brief, deposition transcript
 2/22/2021      1.75     Reviewing Kit Pierson's sanctions brief (1.25), participate in meet and
                         confer call regarding the same (.5)
 2/23/2021      0.50     discuss sanctions motion with Kit Pierson regarding suggested edits
 3/9/2021       0.25     Meet and confer with Exxon regarding sanctions motion
 3/10/2021      0.75     Review Exxon filing. Telephone conference with Kit Pierson regarding
                         sanctions motion
 3/16/2021      1.00     Reviewing Kit Pierson's draft brief, suggest edits
 3/17/2021      0.50     Confer with Nicholas Jacques and Robb Cobbs regarding sanctions
                         motion
 4/26/2021      1.00     Review court order. Call Kit Pierson
 5/7/2021       1.25     Review Exxon and Oh filing, and discuss plan w Kit
                         Telephone conference with Joe Sellers (.5); telephone conference with Kit
 5/8/2021       1.00     Pierson
 5/9/2021       2.00     Response to Exxon & Oh filing; review Kit Pierson’s and Rob Cobb’s
                         draft; telephone conference with Kit Pierson
 5/12/2021       0.50    Review Paul Weiss filing regarding Rule 11 sanctions
 5/10/2021       2.00    Draft declarations; review and go over with Kit Pierson
Total Hours: 15.75
Hourly Rate: $885
Total Fees: $13,938.75
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 4 of 12




Nicholas Jacques (Associate)

    Date       Hours                                      Narrative
 2/15/2021      0.25     Talking to Kit Pierson about sanctions for Exxon's conduct during
                         30(b)(6) deposition
 2/15/2021      1.25     Reading EMOI 30(b)(6) rough transcript
 2/15/2021      3.00     Researching options for relief in light of Exxon's misconduct during
                         30(b)(6) deposition
 2/16/2021      0.25     Emailing Kit re. 30(b)(6) sanctions
 2/16/2021      0.25     Exchanging emails with Jennifer Davidson about sanctions for EMOI
                         30(b)(6)
 2/16/2021      0.25     Conferring with Kit Pierson about sanctions against Exxon for 30(b)(6)
                         conduct
 2/18/2021      0.25     Exchanging emails with Kit Pierson regarding 30(b)(6) sanctions against
                         Exxon
 2/19/2021      1.00     Reviewing and commenting on draft motion for 30(b)(6) sanctions
 2/22/2021      0.25     Reviewing draft motion for 30(b)(6) sanctions
 2/23/2021      2.25     Supervising finalization and filing of 30(b)(6) sanctions motion
 2/25/2021      0.25     Communicating with Chambers about Highly Sensitive Document filing
 2/26/2021      0.25     Exchanging emails with Agnieszka Fryszman, Naomi Chasek-Macfoy,
                         and Judge Lamberth's Chambers about getting a copy of video exhibits to
                         chambers
 3/9/2021       0.75     Reading sanctions opposition/cross-motion
 3/16/2021      0.50     Researching combined response/reply page limits
 3/16/2021      2.25     Editing and commenting on combined response/reply to sanctions cross-
                         motions
 3/19/2021      0.25     Corresponding with Naomi Chasek-Macfoy about new protective order
                         filing requirements for combined sanctions reply/cross motion opposition
 3/22/2021      3.00     Reviewing Naomi Chasek Macfoy's edits to joint reply in support of
                         motion for sanctions and opposition to cross motion for sanctions
 3/23/2021      1.75     Reviewing Naomi Chasek-Macfoy's edits to combined sanctions
                         reply/response
 3/23/2021      1.00     Reviewing Naomi Chasek-Macfoy's redactions to public version of
                         combined reply in support of sanctions motion/opposition to cross motion
 4/26/2021       0.25    Communicating with case team about order sanctioning Exxon
 4/26/2021       1.00    Reading opinion and order sanctioning Exxon
Total Hours: 20.25
Hourly Rate: $505
Total Fees: $10,226.25
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 5 of 12




Kit A. Pierson (Partner)

    Date      Hours                                         Narrative
 2/15/2021     7.00        Reviewing case law regarding sanctions/Rule 30 & Rule 37; telephone
                           conference with Daniel Small and Joseph Sellers regarding defense
                           counsel/witness conduct at deposition; review deposition transcript.
 2/16/2021     8.00        Telephone conferences regarding sanctions motion; review case law
                           regarding the same; review transcript regarding the same.
 2/17/2021     7.00        Telephone conferences regarding sanctions motion; review case law
                           regarding the same; review transcript regarding the same.
 2/18/2021     8.00        Preparation of sanctions motion; review law regarding the same; review
                           transcript.
 2/19/2021     8.00        Preparation of sanctions motion; review law regarding the same; review
                           transcript.
 2/20/2021     11.50       Preparation of sanctions motion; review transcript; review case law;
                           preparation of annotation regarding deposition.
 2/21/2021     4.00        Drafting sanctions brief and supporting materials.
 2/22/2021     8.00        Drafting letter to Exxon; drafting sanctions brief and supporting materials;
                           meet and confer with Defendants.
 2/23/2021     2.25        Finalizing motion for sanctions and related papers.
 3/9/2021      0.50        Meet and confer with Exxon regarding their opposition/motion; telephone
                           conference with Agnieszka Fryszman regarding the same; review legal
                           materials regarding the same.
 3/10/2021     3.50        Review Exxon materials; telephone conference with R Cobbs re same;
                           telephone conference with A Fryszman re same; preparation of
                           opposition.
 3/11/2021     6.25        Reviewing Snell transcript; preparing appendix; review Plaintiffs' opening
                           brief and Exxon's response; reviewing materials for reply; telephone
                           conference with Robb Cobbs regarding the same.
 3/12/2021     5.50        Review materials regarding sanctions motions; preparation of
                           reply/opposition; telephone conference with Robert Cobbs regarding the
                           same.
 3/13/2021     5.00        Preparation of reply/opposition memorandum.
 3/14/2021     7.50        Preparation of reply/opposition memorandum.
 3/15/2021     4.00        Drafting sanctions reply/opposition
 3/16/2021     4.50        Drafting opposition to sanctions / reply memorandum.
 5/8/2021      8.50        Drafting Plaintiffs' memorandum regarding Responses to Show Cause
                           Order; reviewing record materials regarding the same; telephone
                           conferences with Rob Cobbs and Agnieszka Fryszman regarding the
                           same.
 5/9/2021       5.50       Draft memorandum regarding Show Cause responses; telephone
                           conference with Rob Cobbs re same; telephone conference with Naomi
                           Chasek-Macfoy regarding the same; telephone conference with Brent
                           Rushforth regarding the same.
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 6 of 12




 5/10/2021      3.00      Editing/finalizing memo regarding Responses to Show Cause Order;
                          telephone conference with Rob Cobbs regarding the same; drafting
                          declaration; review other declarations; telephone conference with
                          Agnieszka Fryszman regarding response; telephone conference with Joe
                          Sellers regarding the same; telephone conference with Naomi Chasek-
                          Macfoy regarding filing the memorandum.
Total Hours: 117.50
Hourly Rate: $1,045
Total Fees: $122,787.50

Joshua Prince (Discovery Counsel)

    Date        Hours                                     Narrative
 2/19/2021       1.25     Assist with drafting of motion regarding EMOI 30(b)(6) depo
Total Hours: 1.25
Hourly Rate: $500
Total Fees: $625.00

Joseph M. Sellers (Partner/Chairman)

    Date       Hours                                      Narrative
 2/15/2021      1.10      Telephone conference with Kit Pierson regarding challenge to defendants'
                          use of Rule 30(b)(6) deposition
Total Hours: 1.10
Hourly Rate: $1,050
Total Fees: $1,155.00

Naomi Chasek-Macfoy (Paralegal)

    Date       Hours                                       Narrative
 2/22/2021      2.50      Pulling exhibits to motion for sanctions
 2/22/2021      0.50      Prepping video thumb drives containing exhibits to motion for sanctions
 2/22/2021      2.25      Bluebooking and cite checking motion for sanctions
 2/23/2021      3.50      Finalizing Bluebooking and cite checking motion for sanctions
 2/23/2021      1.00      Creating Redacted Public Copy of motion for sanctions and filing
 2/23/2021      1.00      Creating proposed redactions for motion for sanctions
 2/23/2021      0.75      Finalizing motion for leave to file under seal
 3/19/2021      0.50      Preliminary count regarding substantive questions asked in deposition for
                          reply in support of motion for sanctions
 3/19/2021      0.50      Pulling documents for Kit Pierson’s use in drafting Plaintiffs' Reply in
                          Support of Their Motion for Sanctions
 3/19/2021      0.75      Beginning Bluebooking and cite checking Plaintiffs' Reply in support of
                          their Motion for Sanctions; Opposition to Cross-Motion for Sanctions;
                          and coordinating additional paralegal time for the same
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 7 of 12




 3/21/2021      2.75     Bluebooking and cite checking combined Reply in support of Plaintiffs'
                         Motion for Sanctions and Opposition to Defendants' Cross-Motion for
                         Sanctions
 3/22/2021      4.75     Bluebooking, cite checking and proofing Reply in Support of Motion for
                         Sanctions and Opposition to Cross Motion for Sanctions
 3/23/2021      3.25     Adding final edits to Plaintiffs' Reply ISO Motion for Sanctions and
                         Opposition to Defendants' Cross-Motion for Sanctions
 3/23/2021      1.75     Preparing redactions to Plaintiffs' Reply in Support of Motion for
                         Sanctions and Opposition to Cross-Motion for Sanctions
 3/23/2021      1.50     Finalizing Plaintiffs' Reply in Support of Motion for Sanctions and
                         Opposition to Defendants' Cross-Motion for Sanctions
 5/9/2021       1.25     Drafting declaration in support of Plaintiffs’ Memorandum Addressing
                         Responses to Order to Show Cause
Total Hours: 28.50
Hourly Rate: $325
Total Fees: $9,262.50

Brooke A. Miller (Paralegal)

    Date       Hours                                     Narrative
 3/22/2021      4.50     Cite checked and added time stamp citations to deposition cites for Kit
                         Pierson for the Motion to Sanction brief
 3/23/2021      0.50     Double checked a select number of deposition citations for the Motion to
                         Sanction brief for Kit Pierson
Total Hours: 5.00
Hourly Rate: $325
Total Fees: $1,625.00


Subtotal Sanctions Litigation: $186,273.75
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 8 of 12




    ATTORNEY AND PARALEGAL TIME FOR RENEWED EMOI DEPOSITIONS

Robert Cobbs (Associate)

    Date       Hours                                      Narrative
 4/28/2021      0.50       Call with Kit Pierson and Agnieszka Fryszman regarding EMOI
                           deposition strategy
Total Hours: 0.50
Hourly Rate: $645
Total Fees: $322.50

Agnieszka M. Fryszman (Partner)

    Date       Hours                                      Narrative
 4/27/2021      0.25       Telephone conference with Kit Pierson, follow up regarding motion,
                           discuss plan for contacting Exxon.
 4/28/2021      0.50       Zoom call with Rob Cobbs and Kit Pierson to plan for resumption of
                           EMOI 30(b)(6). Go over questions remaining, court order.
 5/11/2021      0.25       Telephone conference with Kit Pierson regarding plan for tonight's
                           deposition
 5/11/2021       5.00      Second chair retake of 30(b)(6) deposition of Mr. Snell
 5/24/2021       6.00      Second chair Snell/EMOI 30(b)(6) deposition
Total Hours: 12.00
Hourly Rate: $885
Total Fees: $10,620.00

Kit A. Pierson (Partner)

    Date       Hours                                        Narrative
 4/27/2021      2.50       Prepare for renewed Snell deposition
 4/28/2021      2.50       Prepare for EMOI Rule 30(b)(6) depositions; telephone conference with
                           Agnieszka Fryszman and Robb Cobbs regarding the same (.5).
 4/29/2021      3.00       Preparation for new EMOI depositions; telephone conference with
                           Justin Anderson regarding scheduling the same (.1); telephone
                           conference with Agnieszka Fryszman regarding the same (.1); telephone
                           conference with Robb Cobbs regarding the same (.1).
 4/30/2021      2.00       Preparation for EMOI Rule 30(b)(6) depositions; draft letter to Exxon
                           regarding same
 5/5/2021       2.50       Preparation for EMOI 30(b)(6) depositions.
 5/6/2021       2.00       Preparation for EMOI 30(b)(6) depositions.
 5/7/2021       2.00       Preparation for EMOI 30(b)(6) depositions.
 5/11/2021      9.75       Preparation for EMOI 30(b)(6) deposition; telephone conference with
                           Veritext regarding logistical issues; taking EMOI 30(b)(6) deposition
                           (5.25).
 5/13/2021      1.50       Preparation for Rule 30(b)(6) deposition.
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 9 of 12




 5/14/2021      3.50     Preparation for EMOI 30(b)(6) deposition.
 5/15/2021      4.75     Preparation for EMOI 30(b)(6) deposition.
 5/16/2021      4.50     Deposition preparation for EMOI 30(b)(6).
 5/18/2021      5.00     Preparation for EMOI 30(b)(6)
 5/19/2021      9.00     Deposition preparation; telephone conference with Agnieszka Fryszman
                         regarding the same
 5/20/2021        1.00   Preparation for EMOI 30(b)(6).
 5/22/2021       5.75    Preparation for renewed EMOI 30(b)(6) deposition.
 5/23/2021        7.00   Preparation for renewed deposition.
 5/24/2021       11.25   Preparation for and taking renewed EMOI 30(b)(6) deposition.
 5/25/2021       4.25    Taking EMOI 30(b)(6) deposition.
Total Hours: 83.75
Hourly Rate: $1,045
Total Fees: $87,518.75

Naomi Chasek-Macfoy (Paralegal)

    Date       Hours                                     Narrative
 5/3/2021       0.25     Correspondence with Veritext to secure coverage for 5/11 and 5/24
                         depositions
 5/10/2021      0.25     Preparing exhibits for 5/11 Renewed Deposition of Mark Snell
 5/11/2021      0.50     Pre-marking exhibits to deposition of Mark Snell (regarding non-
                         responsive answers)
 5/11/2021      0.75     Logistical preparation regarding deposition of Mark Snell (regarding
                         non-responsive answers)
 5/11/2021      5.25     Deposition of Mark Snell (regarding non-responsive answers)
 5/13/2021      0.50     Pulling documents for Kit Pierson’s EMOI 30(b)(6) prep
 5/19/2021      0.75     Pulling documents for Kit Pierson’s EMOI 30(b)(6) prep
 5/19/2021      0.50     Pulling documents for Kit Pierson’s EMOI 30(b)(6) prep
 5/20/2021      3.50     Pulling exhibits for Snell EMOI 30(b)(6)
 5/24/2021      2.50     Snell EMOI 30(b)(6) prep - pulling documents for Kit Pierson
 5/24/2021      2.75     Snell EMOI 30(b)(6) preparation - pulling, preparing, and finalizing
                         exhibits
 5/24/2021       0.75    Snell EMOI 30(b)(6) - logistical preparation
 5/24/2021       1.00    Snell EMOI 30(b)(6) - pre-marking exhibits
 5/24/2021       5.50    Renewed Snell EMOI 30(b)(6) Deposition
Total Hours: 24.75
Hourly Rate: $325
Total Fees: $8,043.75


Renewed EMOI 30(b)(6) Depositions Subtotal: $106,485.00
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 10 of 12




     ATTORNEY AND PARALEGAL TIME FOR MOTION FOR REASONABLE
                           EXPENSES

Agnieszka M. Fryszman (Partner)

    Date       Hours                                     Narrative
 5/26/2021      0.25       Correspondence and discussion with Kit Pierson regarding fee petition
 5/26/2021      0.25       Gather material and samples for Nicholas Jacques regarding fee petition,
                           forward and discuss
 6/21/2021      0.50       Review hours for sanctions fee petition, review exhibits, suggest
                           revisions
Total Hours: 1
Hourly Rate: $885
Total Fees: $885

Kit A. Pierson (Partner)

    Date        Hours                                      Narrative
 6/16/2021       0.75      Review/edit fee petition; correspondence regarding the same
 6/18/2021       0.25      Review fee petition
 6/22/2021       0.25      Review/edit fee petition
Total Hours: 1.25
Hourly Rate: $1,045
Total Fees: $1,306.25

Nicholas Jacques (Associate)

    Date      Hours                                        Narrative
 5/26/2021     0.50        Reviewing past CMST fee petition briefing in preparation of drafting fee
                           petition
 5/27/2021     2.00        Reviewing past CMST fee petitions and past Exxon fee petition to prepare
                           to draft sanctions fee petition
 5/29/2021     0.25        Reviewing time reports for recoverable time spent on sanctions motion
 5/29/2021     1.25        Conducting background research on fee petition legal standard in DDC
                           and common issues raised in opposition to fee petitions in preparation of
                           drafting fee petition
 6/5/2021      1.00        Reviewing and sorting time entries to prepare to draft motion for expenses
 6/9/2021      1.25        Updating case team on compensable hours for motion for expenses;
                           flagging potential deductions
 6/14/2021     0.50        Reviewing exemplars of exhibits to past fee petitions to use as model for
                           exhibits for motion for reasonable fees
 6/14/2021     2.00        Reorganizing spreadsheet from accounting for use as exhibit reflecting
                           attorney time; making clerical edits to time entry narratives for clarity;
                           coordinating with Naomi Chasek-Macfoy to turn into exhibit to motion
                           for expenses
      Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 11 of 12




 6/14/2021      0.25    Researching caselaw finding Cohen Milstein's rates are reasonable
 6/14/2021      2.00    Drafting motion for reasonable expenses
 6/14/2021      0.50    Researching caselaw on reasonable rates/Laffey Matrix for motion for
                        expenses
 6/15/2021      0.75    Drafting declaration in support of motion for expenses
 6/15/2021      0.25    Telephone conference with Agnieszka Fryszman regarding time entries to
                        deduct from motion for reasonable expenses
 6/15/2021      0.25    Revising lodestar calculation for motion for expenses to reflect additional
                        deductions
 6/15/2021      0.75    Editing attorney biographies from marketing department for use in exhibit
                        to motion for expenses
 6/15/2021      0.75    Revising motion for reasonable expenses
 6/15/2021      0.25    Reviewing Naomi Chasek-Macfoy's draft exhibit reflecting Plaintiffs'
                        lodestar and making further edits
 6/15/2021      0.25    Circulating draft motion for reasonable expenses to case team and sending
                        email with notes on same
 6/16/2021      0.50    Reviewing time entries for potential miscoded entries that should be
                        included in Plaintiffs' lodestar for motion for reasonable expenses
 6/16/2021      0.25    Telephone conference with Agnieszka Fryszman to discuss whether
                        specific time entries should be included in Plaintffs' lodestar
 6/21/2021      0.25    Recalculating lodestar in light of discussions with case team regarding
                        tasks that should be included or excluded
Total Hours: 16.75
Hourly Rate: $505
Total Fees: $8,458.75

Naomi Chasek-Macfoy (Paralegal)

    Date       Hours                                     Narrative
 6/10/2021      0.75    Reviewing Exxon time sheets for time spent on sanctions motion and
                        renewed EMOI 30(b)(6) depositions for fee petition
 6/10/2021      0.25    Pulling expenses sheets for fee petition
 6/10/2021      0.25    Corresponding with Brooke Miller regarding time entries for fee petition
 6/11/2021      0.25    Pulling expenses regarding sanctions motion and renewed EMOI 30(b)(6)
                        depositions for fee petition
 6/15/2021       1.75   Drafting exhibit detailing timekeeper entries for fee petition
 6/15/2021       1.00   Pulling CMST fee award cases regarding fee petition
 6/22/2021       2.25   Updating, proofreading, and cite checking exhibits to fee petition
 6/22/2021       0.50   Drafting exhibit regarding expenses for fee petition
Total Hours: 9.25
Hourly Rate: $325
Total Fees: $3,006.25

Motion for Reasonable Expenses Subtotal: $13,656.25
     Case 1:01-cv-01357-RCL Document 812-2 Filed 06/23/21 Page 12 of 12




TOTAL: $306,415.00
